UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-4719


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

TRACI LYNN MARTIN,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.   William B. Traxler, Jr., Circuit
Judge, sitting by designation. (6:08-cr-00022-GRA-1)


Submitted:    March 12, 2009                   Decided:    April 10, 2009


Before MOTZ and      SHEDD,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David W. Plowden, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant. James D. Galyean, Assistant
United   States  Attorney,  Greenville,   South  Carolina,   for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Traci      Lynn    Martin    pleaded       guilty    to     two    counts    of

unlawful possession of stolen mail, in violation of 18 U.S.C.

§ 1708 (2006).           Martin was sentenced to sixty-three months of

imprisonment.         Martin’s attorney has filed a brief pursuant to

Anders v. California, 386 U.S. 738 (1967), raising one issue but

stating that there are no meritorious issues for appeal.                              Martin

has   filed    a   pro     se    brief    raising       an    additional        issue.     We

affirm.

              In   the    Anders     brief,         counsel   questions        whether    the

district court committed plain error in sentencing Martin.                                See

Fed. R. Crim. P. 52(b); United States v. Olano, 507 U.S. 725,

731-32    (1993).         A     sentence       is    reviewed     for    reasonableness,

applying      an   abuse      of   discretion         standard.         Gall     v.   United

States, 128 S. Ct. 586, 597 (2007); see also United States v.

Go, 517 F.3d 216, 218 (4th Cir. 2008).                       The appellate court must

first     determine       whether        the       district     court     committed       any

“significant procedural error,” Gall, 128 S. Ct. at 597, and

then consider the substantive reasonableness of the sentence,

applying a presumption of reasonableness to a sentence within

the guidelines range.              Go, 517 F.3d at 218; see also Gall, 128

S. Ct. at 597; Rita v. United States, 551 U.S. 338, ___, 127 S.

Ct.      2456,        2462-69       (2007)           (upholding         presumption        of

reasonableness for within-guidelines sentence).

                                               2
              We have thoroughly reviewed the record and find that

the district court committed no procedural error in calculating

the sentence.         Furthermore, we find that the district court’s

within-guidelines          sentence      was       reasonable.           Although     Martin

claims in her pro se brief that the district court should have

considered      her    history     of    drug       abuse    and    mental        illness   in

pronouncing the sentence, our review of the record reveals that

the   district       court   did    consider         these       issues     in    sentencing

Martin.

              In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                             We therefore

affirm the district court’s judgment.                       This court requires that

counsel inform Martin, in writing, of the right to petition the

Supreme      Court    of   the    United   States          for    further    review.        If

Martin requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in    this    court    for       leave   to        withdraw       from    representation.

Counsel’s motion must state that a copy thereof was served on

Martin. We dispense with oral argument because the facts and

legal    contentions       are     adequately        presented       in     the    materials

before    the   court      and    argument         would    not    aid    the     decisional

process.

                                                                                    AFFIRMED



                                               3